 

Case 4:20-cv-04869-KAW Document 36 Filed 08/13/20 Page 1 of 1
Reset Form

 

 

 

CAND Pay.gov Application for Refund (rev. 10/19)

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

PAY.GOV TRANSACTION DETAILS
IMPORTANT:

=" Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
=" In fields 3-6, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email.

 

 

 

 

 

 

1. Your Name:* Taylor H. Crabtree 7. Your Phone Number: (704) 616-9510
2. Your Email Address: * tcrabtree@ncdoj.gov 8. Full Case Number (if applicable): 4:20-cv-04869-KAW
3. Receipt Number:* 097 1-14809361 Fl Attorney Admission
4. Transaction Date:* 08/13/2020 M1 Civil Case Filing
9, Fee Type:* [1 FTR Audio Recording

5. Transaction Time:* 8:11 am [1 Notice of Appeal
6. Transaction Amount $310.00 Witt Bane c

(Amount to be refunded):* , rit Of Habeas Corpus

 

 

10. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.

" For a duplicate charge, provide the correct receipt number in this field.
=" Ifyou paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).

I was charged twice for my pro hac vice fee. The first charge is receipt number 0971-14809355.

 

 

 

v Efile this form using OTHER FILINGS — OTHER DOCUMENTS ~ APPLICATION FOR REFUND.

View detailed instructions at: cand.uscourts.gov/ecf/payments. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecthelpdesk@cand.uscourts.gov Monday -Friday 9:00 a.m.-4:00 p.m.

 

FOR U.S. DISTRICT COURT USE ONLY

 

LC) Approved
Refund request: LO) Denied
1 Denied — Resubmit amended application (see reason for denial)

 

 

 

 

Approval/denial date: Request approved/denied by:
Pay.gov refund tracking ID refunded: Agency refund tracking ID number: 0971-
Date refund processed: Refund processed by:

 

Reason for denial (if applicable):

 

Referred for OSC date (if applicable):

 

 

 
